549 F.2d 570
Roger Lee McQUEEN, Appellee,v.Harold R. SWENSON, Warden, etc., Appellant.
No. 76-1163.
United States Court of Appeals,Eighth Circuit.
Feb. 2, 1977.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Following our remand to the United States District Court for the Eastern District of Missouri in this case on July 14, 1976, 8 Cir., 537 F.2d 976, the district court has now entered a new judgment.  425 F.Supp. 373.  Roger Lee McQueen, appellee in this appeal, has now become an appellant, appealing from the district court judgment of August 16, 1976.  The new appeal is numbered 76-1926.


3
No reason exists for retaining jurisdiction in this earlier appeal numbered 76-1163.  Accordingly the final paragraph of our order in 76-1163 retaining jurisdiction may now be stricken.  Disposition of this appeal, number 76-1163, is noted as reversed and remanded to the district court for further proceedings.